Mr. Justice De Jesús
delivered the opinion of the Court.
In this case the Industrial Commission of Puerto Rico rendered a judgment on January 31, 1938, by which it found that the workman Jacinto Caquías, on the date 'on which a certain accident occurred while working, was employed by José Vázquez, that the latter employed more than four workmen and that he was not insured, in violation of the Act. The judgment ends declaring that _ José Vázquez is an employer not insured and ordering the case liquidated and the amount of the liquidation charged to said employer in *16the manner provided for by the Act. The employer requested a rehearing and it was granted. At the rehearing, the employer limited himself to challenge the jurisdiction of the Industrial Commission. He based this plea on the fact that the workman, Jacinto Gaquias, when the accident happened, worked under the immediate supervision of Pedro Rojas, but as it appears from the certified copy of the judgment on ■rehearing, the petitioner did not offer any evidence tending to controvert the proof adduced at the prior bearing, which lead to the judgment of January 31, 1938, in which be was declared a non-insured employer. In bis petition for review the petitioner alleges that the Commission, at the two aforesaid bearings, limited the employer .in bis defenses to prove whether or not be employed four or more workmen and “did not give him any opportunity to present any other legal defenses.”
In our opinion the petition for review is insufficient because the matter of whether or not the employer ’employed four or more workmen and if José Vázquez was or was not the employer of the injured workman are purely matters of fact which are not reviewable in these proceedings unless the employer has been deprived of the right to adduce proof to overcome that of the workman, but this does not appear from the petition nor from the two judgments of the Commission attached thereto. Although it is alleged that the Commission “did not give any opportunity to present any other defenses according to law,” it is not stated what these, defenses consisted of in order that this court may determine whether or not the denial was erroneous. Other defenses completely immaterial might have been offered, in which case no error of law was made in denying them.
For tbe foregoing reasons, tbe petition for review is denied.
Mr. Chief Justice Del Toro took no part in tbe decision of this case.